Citation Nr: 0828563	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including psoriasis and dyshidratic eczema, to include as due 
to an undiagnosed illness.  

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1988 to September 1988 and on active duty from December 1990 
to June 1991.  He served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in obtaining 
evidence.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§  3.159 (2007).

The veteran contends that he incurred a skin condition while 
on active duty.  In February 2005 correspondence, he noted 
that the examiner who conducted an October 2004 VA skin 
examination related that skin conditions like the veteran's 
normally came from overseas exposure, and it was mainly other 
military personnel who had the same symptoms.  

A post-service private August 1993 outpatient treatment 
report provides that the veteran sought treatment for a rash 
across the fingers.  He noted that the solution and gloves he 
used as a welder made the skin break out.  The diagnosis was 
dyshidrotic eczema.  

The report of the October 2004 VA skin examination provides a 
diagnosis of psoriasis and sets forth a general history that 
the condition developed after the veteran was deployed to the 
Gulf in 1991.  However, the examiner does not specifically 
address the etiology of the diagnosis or relate that it began 
while the veteran was overseas.  

The foregoing evidence warrants a VA medical opinion to 
address whether the veteran's current skin condition is 
related to service.

The veteran also contends that he currently has right ear 
hearing loss that was caused or aggravated by noise exposure 
during active duty for training or active duty, and has 
continued since that time.  He is competent to testify as to 
continuity of such observable symptomatology.  Lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).   Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau, supra.

VA audiometric findings from October 2004 reflect current 
right hearing loss for VA purposes.  38 C.F.R. § 3.385.  Pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
30
40
45


However, the veteran's service medical records provide an 
unclear picture of his hearing.  At entrance in February 
1988, the veteran denied hearing loss.  Pure tone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
60
50

A repeat audio test resulted in the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
30

In April 1988, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
35

During an examination conducted in September 1988, the 
veteran's ears were normal on clinical examination.  Pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
25

The report of the veteran's March 1991 separation medical 
examination provides that clinical evaluation of his ears was 
abnormal.  No audiometry examination was conducted.  The 
veteran reported hearing loss on the corresponding separation 
report of medical history.  

The foregoing evidence warrants a VA medical opinion to 
address whether the veteran's service medical records reflect 
an increase in severity of a pre-existing right ear hearing 
loss beyond its natural progress during active duty for 
training and/or active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any skin condition that may be 
present.  The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current condition of the skin is causally 
related to the veteran's service, 
including service in the Southwest Asia 
Theater of operations during the Persian 
Gulf War.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  Arrange for a review of the claims 
file by an appropriate VA examiner in 
order to address the nature and etiology 
of the veteran's right ear hearing loss.

Following a review of the relevant 
medical evidence in the claims file 
(including the pertinent evidence set 
forth above), the examiner is asked to 
address whether it is at least as likely 
as not (50 percent or more likelihood) 
that the veteran's right ear hearing loss 
was incurred or aggravated (underwent an 
increase in severity beyond its natural 
progress) during active duty for training 
and/or active duty.  

The examiner is requested to provide a 
rationale for all opinions expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Then, readjudicate the veteran's 
claims for service connection for a skin 
condition, including psoriasis and 
dyshidratic eczema, to include as due to 
an undiagnosed illness, and service 
connection for right ear hearing loss.  
If either benefit sought on appeal 
remains denied, provide the veteran with 
an SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




